IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LEMMIE T. STRAUGHTER, IV,            NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4334

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 10, 2017.

An appeal from the Circuit Court for Okaloosa County.
Michael Flowers, Judge.

Lemmie T. Straughter, IV, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Kathryn Lane, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      We dismiss this appeal as untimely. The final order was rendered on August

5, 2016, making any notice of appeal due to be filed no later than September 6,

2016 (because the 30th day fell on Sunday, and Monday was Labor Day, a legal

holiday). Appellant’s notice of appeal was not delivered to prison officials for
mailing until September 8, 2016, which was late and therefore ineffective to

invoke our jurisdiction. Griffin v. Sistuenck, 816 So. 2d 600, 601 (Fla. 2002).

      DISMISSED.

ROWE, KELSEY, and JAY, JJ., CONCUR.




                                          2